Case 3:21-cv-30068-MGM Document 7-1 Filed 06/18/21 Page 1 of 3




        EXHIBIT
                             L
 Case 3:21-cv-30068-MGM Document 7-1 Filed 06/18/21 Page 2 of 3




COMIDENTIALITY, NON-DISCLOSIIRE ND NON-COMPETE AGRAEMENT

The parlies hereto, Sonic Solutions, LLC ("Sonic') and Diversified Power International
LLC ("DPI"), intend to engage in discussions concerning a possible business
arrangement between Sonic and DPI related to DPI's providing components for products
offered by Sonic, In the course of such discussions, it is anticipated that both Sonic and
DPI will receive information (i) relating to the other's business, and (ii) relating to
proposed terms of an arrangement, both for the purpose of enabling Sonic and DPI to
evaluate the feasibility of consummating an anangement.

ln the course of this exchange of information, each party may find it necessary or useful
to reveal proprietmy and therefore confidential information which it wishes to be held in
confidence by the other. For purposes of evaluation and determination of their respective
interest in proceeding with an arrangement each party agrees to maintain and keep as
confidential all information received from the other and not to use such information to
compete directty or indirectly with the other but only in connection with the evaluation of
a possible arrangement, subject to the following limitations.


        1.   Either party may provide its agents and advisors who have a need to know
             (collectively, the'oRepresentatives") with such confidential infornation,
             provided that it obtains reasonable assurances that eaoh suoh person will hold
             such information in conlidence in accordance with the tenns of this
             agreement.

       2.    Neither paffy shali not be required to hold in confidence information which:
                 a. was in the public domain prior to discloswe by a party; or
                 b. was known by the other prior to disclosure by a party; or
                 c. is disclosed to a party by a third parry not in violation of any obligations
                 of confidentiality to the other; or
                 d. becomes generally available tlrough no act or failure to act on the part
                 of aparty; or
                 e. is or.was developed independently by a parfy not in reliance on any
                 information provided by the other; or
                 f. is required to be disclosed by law.

It is expressly trnderstood and agreed that neither this agreement nor any disclosure
hereunder shall obligate a parry to enter into any agreement withthe other, or, provided
there is no use of confidential inforrnation, be deemed to limit or prevent in any marmer a
party from comFeting with the othero regardless of whetlrer an arrangemerrt between them
is consummated.

The information provided hereunder will remain the exclusive property of the disclosing
parfy and the other will not acquire any right, title, license or interest on or to such
information or reports containing such information.




                                                I
 Case 3:21-cv-30068-MGM Document 7-1 Filed 06/18/21 Page 3 of 3




Each party acknowledges that the other shall incur irreparable damage if a party should
breach any of tho provisions of this Agreement. Acoordingly, if a party or any of its
Representatives breaches or threatens to breach any of the provisions of this Agreement,
the other shall be entitled, without prejudice, to obtain damages and other remedies
available to it, including an iqiunction (without any bond or other security being required
therefor) restaining any breach of the provisions of this Agreement by the party or its
Representatives.

This agreement contains the entire understanding of the parties relating to the subject
matter hereof and may not be assigned. Any representation, promise or condition not
contained herein shall not be binding on either party. Any amendments and modifications
to this agreement must be in writing and signed by an authorized representative of each
party. This agreement shall immediately terminate, and the obligations of the parties
hereunder shall cease upon the later of (a) the date that is tlree years after the date hereof
and (b) three years after the termination of any vendor (DPI/Buyer (Sonic) relationship.

This agreement shall be govemed in all respeots by the laws of Massachusetts, and any
litigation arising under this agleement must be conducted in Massachusetts based courts.
This agreement may be signed in multiple counterparts (it being understood that
signatures delivered by elecfuonic means, such as fax or PDF are valid and efflective, the
sanxe as inked signatr.ues). This agreement is not intEndod to oreate any third-party
beneficiary rights.

Agreedto and effective as ofMay_8_,2012.

Sonic Solutions,                                  Diversified Powq Intemational LLC


By:

                 Signatory                        By:
778 West                                                 Tony Trigiani
WestHatfield, MA 01088                                   President
                                                  414 Century Court
                                                  Piney Flats, TN 37686




                                              2
